


Exhibit 10.1


 
SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (the “Agreement”) is made by and between
Federal Home Loan Bank of Dallas (the “Bank”), and Emanuel Edmondson (the
“Executive”) (collectively, the “Parties”).
WHEREAS, the Executive has been employed by the Bank for approximately 15 years;
WHEREAS, the Executive entered into an Indemnification Agreement with the Bank
effective November 30, 2008 (the “Indemnification Agreement”), which shall
remain in full force and effect;
WHEREAS, the Executive entered into an Executive Employment Agreement with the
Bank effective January 1, 2014 (the “Employment Agreement”);
WHEREAS, pursuant to that Employment Agreement, the Executive was employed as
the Bank’s Chief Information Officer;
WHEREAS, the Executive resigned from the Bank on March 23, 2015;
WHEREAS, the Parties dispute whether and to what extent the Executive is
entitled to monies and benefits under his Employment Agreement as a result of
his separation; and
WHEREAS, the Parties wish to resolve amicably the Executive’s separation from
the Bank, and in lieu of any amount and benefits that might otherwise be payable
to the Executive under his Employment Agreement, establish the terms of the
Executive’s separation arrangement which the Parties acknowledge are subject to
final approval by the Federal Housing Finance Agency;
NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
agree as follows:



--------------------------------------------------------------------------------




1.Separation Date. The Executive’s effective date of resignation from the Bank
is March 23, 2015 (the “Separation Date”). The Executive hereby resigns as of
the Separation Date from all positions with the Bank.
2.Separation Benefits. Provided the Executive executes this Agreement by March
23, 2015, the Bank will provide him with the following Separation Benefits (the
“Separation Benefits”):
a.
Separation Pay. The Bank will continue to pay the Executive’s base salary
through May 31, 2016. The Bank will also pay the Executive’s base salary for
June and July of 2016 in the event the Executive has not obtained employment.
Payments under the two preceding sentences will be made at the current
semi-monthly rate of $12,750, less all applicable taxes and withholdings (the
“Separation Pay”). The Executive will promptly notify the Bank in the event he
obtains employment prior to July 31, 2016.

b.
Tuition at SMU. The Bank shall pay the cost for the Executive to continue and
complete his Executive MBA at Southern Methodist University, provided he
completes his education and obtains his degree by May 31, 2016. Costs will be
paid as provided in the Bank’s Educational Assistance Program (“Program”) in
effect on the Separation Date, however, the Executive shall not be subject to
the Program requirements concerning: (i) reimbursement of benefits by employees
who do not remain employed by the Bank for twelve months following completion of
their degree, and (ii) reimbursement of benefits by employees who do not meet
certain grade criteria. Costs to be paid or reimbursed by the Bank


- 2 -



--------------------------------------------------------------------------------




will include expenses related to the Executive’s global trip in connection with
the Executive MBA program.
c.
Incentive Pay. The Executive shall be eligible for an award under the 2014
Corporate Variable Pay Program and the 2012 Long Term Incentive Plan, payable
when such awards are paid by the Bank to other senior officers and provided
approval is obtained from the Federal Housing Finance Agency.

d.
Timing and Mode of Payment. The Separation Pay will be paid in installments in
accordance with regular payroll practices, commencing with the first payment
after the Executive’s execution and timely return of this Agreement. There shall
be no other payments or benefits other than those set forth in this Paragraph 2
and in Paragraph 3 below.

e.
Vacation. The Bank will pay the Executive for all accrued and unutilized
vacation time through March 31, 2015 (which totals 161 hours), less all
applicable taxes and withholdings.

f.
Confirmation of Certain Benefits. The Bank acknowledges that the Executive
retains his rights to all benefits and plans that he is vested in, including but
not limited to the following: (i) Pentegra Defined Benefit Plan for Financial
Institutions, (ii) Pentegra Defined Contribution Plan for Financial Institutions
which includes the 401(k), (iii) Consolidated Deferred Compensation Plan, and
(iv) Special Nonqualified Deferred Compensation Plan (the supplemental executive
retirement plan or "SERP") Group 2. The Bank agrees to cooperate in


- 3 -



--------------------------------------------------------------------------------




making information about the plans available to the Executive or, upon the
Executive’s request, to his advisor.
g.
Defined Contribution Amount. Recognizing that the Executive will not be entitled
to receive the Bank match in the Pentegra Defined Contribution (401K) Plan for
Financial Institutions: (i) the Bank will pay the Executive $25,000 with the May
31, 2016 paycheck, or (ii) in the event the Executive has not obtained
employment before May 31, 2016, the Bank will pay the Executive $28,000 with his
final paycheck.

h.
Outplacement Services. The Bank will provide the Executive with outplacement and
career assistance services at the Bank’s expense for a period of three (3)
months through an outplacement firm of the Bank’s choosing. If the Executive
wishes to utilize the outplacement services beyond the initial three (3) month
period, he is free to do so at his own expense. The Executive will not be
entitled to be paid directly any amounts with respect to the outplacement
services, even if the Executive fails to utilize the outplacement services made
available by the Bank. The outplacement services may be provided during any
three-month period selected by the Executive, but must begin prior to June 30,
2016. The Bank’s obligations with respect to outplacement services will
terminate upon the acceptance by the Executive of new employment.

3.Insurance. If the Executive is eligible for and elects continuation benefit
coverage under the Bank’s medical, dental, and vision insurance plans pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”): (i) the Bank shall continue to cover the Executive and his eligible
dependents under the Bank’s medical, dental and

- 4 -



--------------------------------------------------------------------------------




vision plans, (ii) the Executive shall pay premiums for such coverage at the
rate of similarly-situated employees who receive the same type of coverage,
(iii) the Bank agrees to pay the balance of the COBRA premiums for such
insurance coverage for the Executive and his eligible dependents for the period
commencing with the effective date of this Agreement and continuing through the
earlier of (a) July 31, 2016 or (b) the date Executive obtains medical, dental
and vision insurance coverage through another employer. All premium costs after
July 31, 2016 shall be paid exclusively by the Executive for as long as, and to
the extent the Executive remains eligible for COBRA continuation coverage.
4.Executive’s Release. In consideration of the Separation Benefits set forth in
Paragraph 2, which the Executive acknowledges he would not otherwise be entitled
to receive, and the Bank’s release of claims in Paragraph 5 below, the Executive
hereby fully, forever, irrevocably and unconditionally releases, remises and
discharges the Bank, its successors, and all of their respective past and
present officers, directors, stockholders, partners, members, employees, agents,
representatives, plan administrators, attorneys, insurers and fiduciaries (each
in their individual and corporate capacities) (collectively, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature which the Executive ever had or now has
against any or all of the Released Parties, including, but not limited to, those
claims arising out of the Executive’s employment with and/or separation from the
Bank, including, but not limited to, all claims under his Employment Agreement,
all claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.,
the Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000e et
seq., the Family

- 5 -



--------------------------------------------------------------------------------




and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and
Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., the Fair Credit Reporting
Act, 15 U.S.C. § 1681 et seq., the Employee Retirement Income Security Act of
1974 (“ERISA”), 29 U.S.C. § 1001 et seq., Section 806 of the Corporate and
Criminal Fraud Accountability Act of 2002 (Sarbanes-Oxley Act), 18 U.S.C. §
1514(A); the Dodd-Frank Wall Street Reform and Consumer Protection Act, 15
U.S.C. § 78u-6; the Financial Institutions Reform, Recovery and Enforcement Act,
12 U.S.C. § 1811 et seq.; Executive Order 11246, and Executive Order 11141, all
as amended; all claims arising out of the Texas Commission on Human Rights Act,
Tex. Lab. Code Ann. § 21.001 et seq., Tex. Lab. Code Ann. § 21.055 et seq.
(Texas whistleblower protection law), all as amended, all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract (including, without limitation, all claims arising out of or related to
the Employment Agreement); all claims to any non-vested benefits, contractual or
otherwise; all state and federal whistleblower claims to the maximum extent
permitted by law; and any claim or damage arising out of the Executive’s
employment with and/or separation from the Bank (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above. This release shall not apply to any
of the Bank’s obligations under this Agreement, or any vested 401(k), retirement
plan, or COBRA continuation coverage benefits. Notwithstanding the foregoing,
nothing in this Agreement is intended to interfere with the Executive’s rights
under the Indemnification Agreement, and the Executive does not release his
right to enforce the terms of the Indemnification Agreement, which shall remain
in full force and effect.
5.Bank’s Release. In consideration of the release of claims by the Executive in
Paragraph 4 above and other consideration provided for in this Agreement, that
being good and

- 6 -



--------------------------------------------------------------------------------




valuable consideration, the receipt, adequacy and sufficiency of which are
acknowledged, the Bank, hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Executive for any acts in the course and
scope of his employment which were committed in good faith and in a manner the
Executive reasonably believed to be in or not opposed to the best interest of
the Bank.
6.Continuing Obligations. The Executive acknowledges and reaffirms his
obligations to keep confidential and not to use or disclose all non-public
information concerning the Bank and its members, customers and employees that he
acquired during the course of his employment with the Bank and his obligations
with respect to Developments, as stated more fully in Section 6 of the
Employment Agreement, which remain in full force and effect. Executive further
acknowledges and reaffirms his non-solicitation obligations set forth in Section
7 of the Employment Agreement which shall remain in full force and effect.
7.Return of Bank Property. The Executive confirms that he will, within seven
business days after the date this Agreement is signed, return to the Bank in its
current condition all property set forth in Section 6.1(b) of the Employment
Agreement, and any other Bank property that is in the Executive’s possession,
custody or control and has left intact all electronic Bank documents, including
but not limited to those which the Executive developed or helped to develop
during his employment. The Executive further confirms that he will return, on
the date this Agreement is signed, all accounts for his benefit, if any, in the
Bank’s name, including but not limited to, credit cards, telephone charge cards,
cellular phone and computer accounts.
8.Business Expenses and Final Compensation. The Executive shall submit for
reimbursement his final business expenses incurred in conjunction with the
performance of his employment within 30 days of the Separation Date. The
Executive further acknowledges that he

- 7 -



--------------------------------------------------------------------------------




has received payment in full for all services rendered in conjunction with his
employment by the Bank, including payment for all wages, bonuses, and accrued,
unused vacation time, and that no other compensation is owed to him other than
vested deferred compensation and as set forth in this Agreement.
9.Non-Disparagement. The Executive understands and agrees that as a condition
for payment to him of the Separation Benefits herein described, he shall not
directly or indirectly, make any false, disparaging, derogatory or defamatory
statements, whether written or verbal, to any person or entity, including, but
not limited to, any media outlet, industry group or financial institution,
regarding any current or former officer, director, employee, consultant or
customer of the Bank, or regarding the Bank or any of the other Released
Parties, or regarding the Bank’s business affairs, business prospects, or
financial condition. The preceding obligation shall not apply to communications
(i) with government regulators, auditors or officials, (ii) with counsel, and
(iii) a statement under oath or a disclosure under law or as part of a legal
proceeding. The Bank will direct its officers and directors not to make any
false, disparaging, derogatory or defamatory statement concerning the Executive
or Executive’s performance, whether written or verbal, including to any media
outlet or prospective employer of the Executive. This directive shall not apply
to communications (i) with government regulators, auditors or officials, (ii)
amongst directors, (iii) amongst officers, (iv) amongst directors and officers,
(v) with counsel, and (vi) a statement under oath or a disclosure under law or
as part of a legal proceeding. This paragraph is not intended to bar the Parties
from giving testimony pursuant to a compulsory legal process pursuant to
subpoena or court order. The Executive however agrees to notify the General
Counsel of the Bank promptly, but in no event later than two days after receipt
by the Executive if practicable, in writing by facsimile, email, or by overnight
mail of any such subpoena or court order or legal compulsion and to allow the
Bank

- 8 -



--------------------------------------------------------------------------------




five business days from receipt of notification by the Executive of the legal
process in question to make objection or move to quash. The Executive agrees to
provide all particulars needed for a timely objection, including a copy of any
subpoena or court order. It is understood and agreed that, in the event that the
Executive is required to give testimony, the Bank is the holder of the
attorney-client privilege and work product protections, that the Bank does not
intend to waive, expressly or impliedly, said privileges and protections, and
that the Executive agrees to vigorously protect and resist disclosure of
confidential information, including but not limited to attorney-client
privileged and work product protected information, unless otherwise ordered or
required by a legal authority. Once any objection is lodged, the Executive
agrees that he will not disclose any information until such time as the
objection is finally ruled upon, including by any court of appeal, unless
otherwise ordered or required to do so by a legal authority.
10.Continued Assistance. The Executive agrees that after the Separation Date he
will provide reasonable cooperation to the Bank in transitioning his job duties
as reasonably requested by the Bank and performing any other tasks as reasonably
requested by the Bank.
11.Cooperation. To the extent permitted by law, the Executive agrees to
cooperate fully with the Bank in the defense or prosecution of any claims or
actions which already have been brought, are currently pending, or which may be
threatened or brought in the future against or on behalf of the Bank or any
investigations, claims or actions involving former Bank employees and in which
the Executive is a witness, whether before a state or federal court, any state
or federal government agency, government regulator, or a mediator or arbitrator.
The Executive’s full cooperation in connection with such investigations, claims
and actions shall include, but not be limited to, being available to meet with
counsel to prepare its claims or defenses, to prepare for trial or discovery or
an administrative hearing or a mediation or

- 9 -



--------------------------------------------------------------------------------




arbitration and to act as a witness when requested by the Bank. The Executive
agrees that he will notify the Bank promptly in the event that he is served with
a subpoena or in the event that he is asked to provide a third party with
information concerning any actual or potential complaint or claim against the
Bank.
12.Response to Inquiries. The Bank shall respond to inquiries from prospective
employers by providing only the dates of employment and the positions held.
13.Amendment. This Agreement shall be binding upon the Parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the Parties hereto.
This Agreement is binding upon and shall inure to the benefit of the Parties and
their respective agents, assigns, heirs, executors, successors and
administrators.
14.Waiver of Rights. No delay or omission by the Bank or the Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Bank on any one occasion shall
be effective only in that instance and shall not be construed as a bar or waiver
of any right on any other occasion.
15.Validity. Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.
16.Confidentiality. To the extent permitted by law, the Executive and the Bank
understand and agree that the terms and contents of this Agreement and the
contents of the negotiations and discussions resulting in this Agreement shall
be maintained as confidential by

- 10 -



--------------------------------------------------------------------------------




the Executive and the Bank and their agents and representatives and shall not be
disclosed to any third party except to the extent required by federal or state
law including required Form 10-K or Form 8‑K securities filings, or as otherwise
agreed to in writing by the Parties or as deemed necessary by the Bank for
business reasons; provided however, the Executive may inform his family and
financial, tax, professional, pastoral and legal advisors of the contents and
terms of this Agreement after notifying them of this confidentiality
requirement.
17.Voluntary Assent. The Executive affirms that no other promises or agreements
of any kind have been made to or with the Executive by any person or entity
whatsoever to cause him to sign this Agreement, and that he fully understands
the meaning and intent of this Agreement. The Executive states and represents
that he has had an opportunity to fully discuss and review the terms of this
Agreement with an attorney. The Executive further states and represents that he
has carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.
18.Applicable Law. This Agreement shall be governed by the laws of the State of
Texas without regard to conflict of laws provisions. The Executive hereby
irrevocably submits to and acknowledges and recognizes the jurisdiction of the
courts of the State of Texas, or if appropriate, a federal court located in the
State of Texas (which courts, for purposes of this Agreement, are the only
courts of competent jurisdiction), over any suit, action or other proceeding
arising out of, under or in connection with this Agreement or the subject matter
hereof.
19.Tax Acknowledgement. In connection with the payments and consideration
provided to the Executive pursuant to this Agreement, the Bank shall withhold
and remit to the

- 11 -



--------------------------------------------------------------------------------




tax authorities the amounts required under applicable law, and the Executive
shall be responsible for all applicable taxes with respect to such payments and
consideration under applicable law. The Executive acknowledges that he is not
relying upon the advice or representation of the Bank with respect to the tax
treatment of any of the payments or benefits set forth in Paragraph 2 of this
Agreement.
20.Section 409A. The payments under this Agreement are intended to comply with,
or be exempt from, the provisions of Section 409A of the Internal Revenue Code
of 1986 and this Agreement shall be administered and construed accordingly.
21.Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to the
Executive’s Separation Benefits and the settlement and release of claims between
the Parties and cancels all previous oral and written negotiations, agreements,
commitments and writings in connection therewith. Nothing in this Paragraph,
however, shall modify, cancel or supersede the Executive’s obligations set forth
in Paragraph 6 above.
22.Recital Paragraphs. The recital paragraphs at the beginning of this Agreement
are incorporated by reference as if fully set forth herein.
23.Counterparts. This Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the Parties have freely and voluntarily entered into this
Agreement effective as of the latest of the dates set forth below.


Signatures on Following Page

- 12 -



--------------------------------------------------------------------------------






 
 
 
Federal Home Loan Bank of Dallas
 
 
 
 
 
 
 
 
Date:     
03/25/2015
 
By: /s/ Sanjay Bhasin
 
 
 
Name: Sanjay Bhasin
 
 
 
Title: President and CEO
 
 
 
 
 
 
 
 
 
 
Date:
March 25, 2015
 
  /s/ Emanuel E. Edmondson
 
 
 
Emanuel Edmondson

                                    






                
                                    
                                    




                
                                    




    



- 13 -



--------------------------------------------------------------------------------






ATTACHMENT A
ADEA Release
In consideration of the Bank’s agreement to pay its share of the COBRA premiums
on behalf of the Executive and his eligible dependents, as described in Section
3 of the Separation and Release Agreement which the Executive acknowledges he
would not otherwise be entitled to receive, the Executive hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Bank, its
affiliates, subsidiaries, parent companies, predecessors, and successors, and
all of their respective past and present officers, directors, stockholders,
partners, members, member Banks, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action under the
Age Discrimination in Employment Act, 29 U.S.C. §621 et. seq..
The Executive acknowledges that he has been given at least twenty-one (21) days
to consider this Agreement, that the Bank is hereby advising the Executive to
consult with an attorney of his own choosing prior to signing this Agreement and
the Executive has consulted with an attorney of his own choosing. The Executive
understands that he may revoke this Attachment A for a period of seven (7) days
after he signs this Attachment A, and the Attachment A shall not be effective or
enforceable until the expiration of this seven (7) day revocation period. The
Executive understands and agrees that by entering into this Attachment A he is
waiving any and all rights or claims he might have under The Age Discrimination
in Employment Act, as amended by The Older Workers Benefit Protection Act, and
that the Executive has received consideration beyond that to which he was
previously entitled. The Executive further understands and agrees that he will
not be entitled to receive the COBRA payments if he fails to execute or revokes
this Attachment A.

A-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have freely and voluntarily entered into this
Agreement effective as of the latest of the dates set forth below.




 
 
 
Federal Home Loan Bank of Dallas
 
 
 
 
 
 
 
 
Date:     
03/25/2015
 
By: /s/ Sanjay Bhasin
 
 
 
Name: Sanjay Bhasin
 
 
 
Title: President and CEO
 
 
 
 
 
 
 
 
 
 
Date:
March 25, 2015
 
  /s/ Emanuel E. Edmondson
 
 
 
Emanuel Edmondson

                                    









A-2